                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION


KINTE VANNESS GARNER, #19246-078                 §

VS.                                              §              CIVIL ACTION NO. 6:18CV145
                                                                CRIMINAL NO. 6:11CR00102-002
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration (Docket No. 10). No objections having been timely filed.

The Court agrees with the Magistrate Judge that Petitioner's motion is time-barred and that
    .
Petitioner has not shown he is entitled to statutory or equitable tolling. The Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct and, therefore,

ADOPTS the same as the findings and conclusions of the Court. It is therefore

       ORDERED that Garner’s motion to vacate, set aside or correct his sentence pursuant

to 28 U.S.C. § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate

of appealability is DENIED. All motions not previously ruled on are DENIED.

       The Clerk of the Court is directed to close this case.

       SIGNED this 2nd day of October, 2018.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
